DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to: RCEX filed 12 Jan. 2022
	Claims 1-6, 10-13 and 15 are pending in this case. Claims 1 and 15 are independent claims

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Jan. 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 6, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Weng et al. (Pub. No.: US 2010/0241431; Filed: Mar. 18, 2009) (hereinafter “Weng”) in view of Shao et al. (US 2003/0139932; Filed: Dec. 20, 2001) (hereinafter “Shao”).
Regarding independent claim 1 and 15, Weng disclose a method for processing a document through a plurality of input modalities, the method comprising:
receiving a first input during a first period of time (0018-0023);
identifying input modality and type of the first input, wherein the type includes command and content (0018-0023);
receiving a second input during a second period of time, wherein the first period of time and the second period of time at least partially overlap (0018-0023; Fig 3);
identifying input modality and type of the second input, wherein the second input comprises a different input modality than the first input (0018-0023); and
processing the document based at least on an identification result for the first input and an identification result for the second input (0018-0023).

Weng does not expressly disclose wherein the type of one of the first and second inputs is identified as location indication command and the type of the other of the first and second inputs is identified as content.
Shao teach wherein the type of one of the first and second inputs is identified as location indication command and the type of the other of the first and second inputs is identified as content (0050; 0058-0063; 0071).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Shao with Weng for the benefit of providing the user with a lot of information at the same time or with different selectable options (0002).

Regarding dependent claim 2, Weng disclose the method of claim 1, wherein the receiving of the second input overlaps receiving the first input (0018-0020).

Regarding dependent claim 3, Weng disclose the method of claim 2, wherein, the type of the first input is identified as content, the type of the second input is identified as command, and
the processing the document further comprises:
processing, based on the command, portions of the content which are received since a predefined period after receiving the whole second input, when the whole second input is received during a period of receiving the first input (0018-0023).

Regarding dependent claim 4, Weng disclose the method of claim 2, wherein, the type of the first input is identified as content, the type of the second input is identified as command, and
the processing the document further comprises:
processing the whole content based on the command, when the whole second input is received after a period of receiving the first input (0018-0023).

Regarding dependent claim 5, Weng disclose the method of claim 1, further comprising: 
receiving a third input;
identifying input modality and type of the third input; and
processing the document further based on an identification result for the third input.

Regarding dependent claim 6, Weng disclose the method of claim 5, wherein the receiving of the second input and the third input is began during a period of receiving the first input (0018-0023).

Regarding dependent claim 10, Weng does not expressly disclose the method of claim 1, wherein, the input modality of the first input is identified as gaze input modality, the type of the first input is identified as location indication command, the type of the second input is identified as content, and the processing the document further comprises:
determining a location in the document based on the location indication command; and
inserting the content at the determined location.

Shao teach wherein, the input modality of the first input is identified as gaze input modality (0050; 0058-0063; 0071), the type of the first input is identified as location indication command, the type of the second input is identified as content, and the processing the document further comprises:
determining a location in the document based on the location indication command (0050; 0058-0063; 0071); and
inserting the content at the determined location (0050; 0058-0063; 0071).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Shao with Weng for the benefit of providing the user with a lot of information at the same time or with different selectable options (0002).

Regarding dependent claim 13, Weng disclose the method of claim 1, wherein,
the type of the first input is identified as content, wherein the content is presented at any location in the document (0018-0023),
the type of the second input is identified as location indication command (0018-0023),
the second input is received during a period of receiving the first input or after the first input was received (0018-0023), and
the processing the document further comprises:
determining a location in the document based on the location indication command (0018-0023);

Weng does not expressly disclose moving the content to the determined location automatically
Shao teach moving the content to the determined location automatically (0050; 0058-0063; 0071).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Shao with Weng for the benefit of providing the user with a lot of information at the same time or with different selectable options (0002).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in in view of Shao, further view of Wang et al. (US 2005/0128181; Filed: Dec. 15, 2003) (hereinafter “Wang”).
Regarding dependent claim 11, Weng disclose the method of claim 10, further comprising: receiving a third input (0021; 0031); and
identifying input modality and type of the third input, wherein the type of the third input is identified as edit command (0021; 0031),
Weng in view of Shao does not expressly disclose wherein the processing the document further comprises editing the inserted content based on the edit command, the edit command including one or more of: deletion, addition, replacement, format adjustment, location adjustment and layout adjustment.
Wang teach wherein the processing the document further comprises editing the inserted content based on the edit command, the edit command including one or more of: deletion, addition, replacement, format adjustment, location adjustment and layout adjustment (0028-30; 0063; 0068).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Wang with Weng in view of Shao for the benefit of providing an efficient, reliable correction mechanism for allowing a user to correct errors (0005).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Shao, further in view of Wu et al. (US 2003/0139932; Filed: Dec. 20, 2001) (hereinafter “Wu”).

Regarding dependent claim 12, Weng in view of Shao disclose the method of claim 1, wherein,
the type of the first input is identified as content (0050; 0058-0063; 0071), 
the type of the second input is identified as location indication command, the second input is received during a period of receiving the first input or after the first input was received (0050; 0058-0063; 0071), and
the processing the document further comprises:
determining a location in the document based on the location indication command (0050; 0058-0063; 0071);
 inserting the content at the determined location (0050; 0058-0063; 0071).
Weng in view of Shao does not expressly disclose wherein the content is stored in a content cach; 
obtaining the content from the content cache;


Wu teach wherein the content is stored in a content cache (0035; 0145; 0155; 0183) 
obtaining the content from the content cache (0035; 0145; 0155; 0183).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Wu with Weng in view of Shao for the benefit of providing when a user a good experience when using two or more kinds of input modalities to process document, a user needs to switch explicitly among them. (00030).
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
	Applicant argues the cited references, even if combinable, do not teach identifying input modality and type of the second input, wherein the second input comprises a different input modality than the first input and wherein the first period of time and the second period of time at least partially overlap.
	The Examiner disagree.
 	Weng disclose the input events represent valid user input periods for a specific application or task. Three different input modalities denoted modalities 1, 2, and 3, are shown, and can represent a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768